Citation Nr: 0300100	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  99-04 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an effective date earlier than March 16, 
1998, for an award of a 20 percent rating for the 
residuals of a gunshot wound of the left buttock.

2. Entitlement to an effective date earlier than March 16, 
1998, for an award of a 10 percent rating for the 
residuals of a shell fragment wound of the left thigh.


REPRESENTATION

Appellant represented by:	Georgia Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to 
January 1946.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran testified at a hearing at the RO before a 
member of the Board in November 1999.

The case was remanded for further development in June 
2000.  As part of that remand, the Board instructed the RO 
to determine whether there was clear and unmistakable 
error in a 1947 decision to reduced the veteran's service-
connected disability award to noncompensable.  In January 
2002, the RO rendered a decision that clear and 
unmistakable error had not occurred.  The veteran has not 
disagreed with this determination.  Therefore, the Board 
does not have jurisdiction over this matter.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).


FINDINGS OF FACT

1. In October 1998 the RO increased non-compensable ratings 
in effect for residuals of a gunshot wound of the left 
buttock and shell fragment wound to the left thigh to 20 
percent and 10 percent respectively, and assigned an 
effective date of March 16, 1998, the date of receipt of 
a letter from the veteran.

2. The veteran's claim for increased evaluations for the 
residuals of his gunshot and shell fragment wounds was 
received by VA on February 6, 1985 and remained pending 
since that time.


CONCLUSION OF LAW

The criteria for an earlier effective date of February 6, 
1985 for awards of 20 percent and 10 percent for service 
connected gunshot and shell fragment wounds, respectively, 
have been met. 38 U.S.C.A. § 5110(a)(b) (West 1991); 
38 C.F.R. § 3.400(o) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The new law and regulations require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 183 
(2002).

The record reflects that the veteran and his 
representative were provided with a copy of the appealed 
rating actions, and were provided a Statement of the Case 
and a Supplemental Statement of the Case.  In addition, 
the Board remanded the matter in June 2000.  These 
documents, specifically the Supplemental Statement of the 
Case issued in September 2002, provided notification of 
the information and medical evidence necessary to 
substantiate this claim.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified 
by the veteran.  The veteran received a hearing before the 
undersigned member of the Board in June 2000.  Thus, under 
the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
It appears that there is no additional evidence that could 
or should be obtained, regardless of which party would 
responsible for submitting the evidence. As such, more 
specific notice is not indicated.

The veteran is claiming an earlier effective date for an 
award of disability ratings for the gunshot wound of the 
left buttock that he sustained in June 1944, and the shell 
fragment wound of the left thigh, that he sustained in 
November 1944.  He essentially contends that he had 
submitted a claim to his service representative in 1997, 
but that that representative never forwarded the claim to 
VA.  He asserts that he should not be penalized for the 
omissions of others.  His service record show he 
participated in the Normandy invasion and was awarded the 
Purple Heart and the Silver Star.

Review of the record shows that the veteran was first 
awarded a 10 percent rating for the residuals of a gunshot 
wound of the left buttock in a January 1946 rating action.  
That determination also found that service connection was 
warranted for the residuals of a shell fragment wound of 
the left thigh.  A noncompensable evaluation was assigned 
for this disorder.  A VA compensation examination was 
conducted in June 1947, after which, the 10 percent rating 
was decreased to noncompensable.  The veteran was notified 
of this decision, and of his appellate rights, but did not 
file an appeal.  It is noted that, at the time of the 
reduction, the veteran was in receipt of education 
benefits and the record shows that the payment of those 
benefits was concurrently increased with the reduction in 
compensation benefits.

The record shows that correspondence from the veteran was 
received by VA on February 6, 1985.  At that time, the 
veteran referenced his prior 10 percent rating for the 
residuals of a gunshot wound and formally requested that 
his wound residuals be reevaluated because they had 
worsened.  In March 1985, the RO responded that the 
veteran's claim had been received and that no further 
action would be needed from him.  Later that same month, 
the veteran responded to the RO with information 
concerning his name change that had occurred in 1950.  The 
record shows that the veteran's claim was never 
adjudicated and, thus, remained pending.  On March 16, 
1998, the veteran again submitted a request for increased 
evaluations.  At that time, the RO scheduled the veteran 
for a compensation examination, the results of which led 
to an increase in the disability awarded for the gunshot 
and shell fragment wounds of 20 percent and 10 percent, 
respectively, effective from march 16, 1998.

The veteran testified at a hearing on appeal in November 
1999.  At that time, he related the circumstances of 
service and his attempt to claim an increased rating in 
1997, when he submitted a claim with his service 
representative.  Following this hearing, the Board 
remanded the case to attempt to substantiate the veteran's 
contentions and obtain additional medical evidence.

In response to a request by the RO for the identification 
of treatment provided covering the period from 1946 to 
1998, the veteran furnished release of information forms.  
The medical records obtained pertained to treatment 
subsequent to February 6, 1987.

Analysis

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, provided a 
claim is received within one year from such date; 
otherwise, the effective date for an increased rating will 
be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).

The veteran has had a claim pending for an increased 
rating since February 6, 1985.  The Board finds it 
reasonable to conclude that the disability demonstrated on 
examination by VA in 1998 would have been present had VA 
requested an examination in 1985.  38 C.F.R. § 3.326.  As 
such, the Board finds that the effective date for the 
award of the 20 percent rating for the residuals of a 
gunshot wound of the left buttock and the 10 percent 
rating for the residuals of the shell fragment wound to 
the left thigh is February 6, 1985, the date of receipt of 
claim.  However, there is no evidence of record which 
supports the assignment of an effective date earlier than 
February 6, 1985.


ORDER

An earlier effective date of February 6, 1985 for the 
award of a 20 percent rating for the residuals of a 
gunshot wound of the left buttock and a 10 percent rating 
for the residuals of a shell fragment wound of the left 
thigh is granted subject to the controlling regulations 
governing the payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

